DETAILED ACTION

The following is a non-final office action is response to communications received on 08/06/2020.  Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 18, 20, 22-26, 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44 are currently pending and addressed below.  Claims 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44 are withdrawn.  Claims 2, 4, 6, 8, 10, 12, 14, 16, 19, 21, 27, 29, 32, 36, 39, 42 & 45 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2020.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, 13, 17, 23 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11 & 13 recite the limitation "all centers of consecutive ellipses or circles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Although it is understood that an ellipse would have a geometric center, there is no previous mention to consecutive ellipses or circles.  Appropriate correction is required.
Claim 17 states “of outside shape and inside structure of the entire femoral prosthesis” in line 2.  This is indefinite as it is unclear what could shapes and structures could be reasonably interpreted as comprising outside shape and inside structure
Claim 23 states “some inter-condylar structures and/or elements of the prosthesis” in lines 1-2.  This is indefinite as it is unclear what could reasonably be interpreted as some inter-condylar structures and/or elements of the prosthesis. Appropriate correction is required.
Claim 26 recites the limitation "the circle of the medial femoral condyle in the coronal section" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the ellipse of the lateral femoral condyle in the coronal section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,545,509) in view of Li et al. (US 2012/0310362).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    695
    742
    media_image1.png
    Greyscale

Regarding Claim 1, Park discloses the invention substantially as claimed.  Park teaches an artificial femoral prosthesis (34’ corresponds to an actual prosthesis as discussed in C15 L65 – C16 L4) for knee arthroplasty, comprising: 

lateral members (Fig 7B), comprising a lateral trochlear portion (extending from 515 as shown) and a lateral condyle portion (515), wherein an articular surface of the lateral trochlear portion (shown) appears in the sagittal section as an arc of a third ellipse or circle (shown), and an articular surface (535) of the lateral condyle portion (515) appears in the sagittal section as an arc of a fourth ellipse (505).  Further, Park teaches wherein the prosthesis comprises a trochlear groove between the medial trochlear portion and the lateral trochlear portion (Fig 7A).
However, Park does not disclose wherein an articular surface of a most concave portion of the trochlear groove is an arc of a fifth circle in the sagittal section.  
Li teaches an artificial femoral prosthesis in the same field of endeavor.  Said prosthesis comprising a trochlear groove (330) situated between medial (320) and lateral (310) femoral condyles.  Said trochlear groove (330) comprising a most-concave part (the deepest parts of the groove represented in Fig 14a and [0110]) and forming the arc of a circle in the sagittal section (Fig 9B & 14A) in order to better correspond to a more-anatomic geometry [0110].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the femoral prosthesis of Park to include the trochlear groove which is an arc of a circle in the sagittal plane, as taught by 
Regarding Claim 23, as best understood (see 112 rejection supra), the combination teaches wherein some of the structures of the prosthesis are adapted to a cruciate retaining type prosthesis (C27 L4-7) or other revision type prosthesis.  

Allowable Subject Matter
Claims 3, 5, 7, 15, 18, 20, 22, 24 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774